DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2018/0132329)(Yan, hereafter).
Regarding claim 1, Yan discloses an [o]optoelectronic semiconductor component (see: "a light emitting device", abstract; cf. paragraphs 4-8; cf. paragraphs 29-45; cf. paragraphs 52-68; cf. figures 1-6; cf. figures 11-20) having[:] a carrier with electrical connection faces on a carrier upper side (paragraphs 30-36; cf. figure 1 (102)), and with at least four semiconductor chips that are set up to emit light of differing colours (i.e. at least four semiconductor chips or groups emitting in different colours; cf. paragraphs 62-63; cf. figure 20 (2004, 2005, 2006, 2007)); an optoelectronic semiconductor component in which semiconductor chips are arranged equidistantly on a carrier (cf. paragraphs 33-34; cf. figures 1-2 and 11-19). Which yields a compact component like the claimed invention.
Regarding claim 2, Yan discloses wherein at least one of the semiconductor chips is configured to generate blue light, at least one of the semiconductor chips is configured to generate cyan-colored light, at least one of the semiconductor chips being configured to generate green light, at least one of the semiconductor chips is configured to generate yellow-orange light, and at least one of the semiconductor chips is configured to generate red light (¶64-¶65).

Claim 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edmond et al. (US 2017/0294418) (Edmond, hereafter).
Regarding claim 1, Edmond discloses an optoelectronic semiconductor component (abstract; cf. paragraphs 7-86; cf. paragraphs 176-258; cf. figures 1-19) having[:] a carrier with electrical connection faces on a carrier upper side (paragraphs 230-235; cf. figure 11 (91, 92, 94); cf. figure 12 (101,102,103, 105,106,107); cf. figure 13 (101, 102, 103, 105A, 106, 107A)), and with at least four semiconductor chips that are set up to emit light of differing colours (i.e. at least four semiconductor chips or groups emitting in different colours; cf. paragraphs 236-241; cf. paragraphs 255-257; cf.
figure 14 (four times the primitive cell 112); cf. figure 19 (l0A, l0B, l0C, l0D)), wherein the semiconductor chips are mounted close together on the connection faces such that a distance between adjacent semiconductor chips in plan view of the carrier upper side is at most 100μm (paragraphs 199-200; cf. paragraphs 202-204; cf .figures 3-4 (70)).
Regarding claims 3-7 and 13 (a protective diode) Edmond does not explicitly disclose these particular limitations however they  fall within the realm of what one of ordinary skill in the art would already know to achieve a desired result.
Regarding claim 8, Edmond discloses (Figure  15) wherein the semiconductor chips or groups of semiconductor chips are electrically drivable individually for a specific color (¶242-¶247). 
Regarding claim 9  Edmond discloses wherein the semiconductor chips each exhibit a Lambertian or an approximately Lambertian radiation characteristic (¶201). 
Regarding claim 10, Edmond discloses (Figure 20) the semiconductor chips on the carrier have a common anode terminal or a common cathode terminal. 
Regarding claim 11, Edmond discloses (Figure 15), wherein the semiconductor chips on the carrier each have their own anode terminal and their own cathode terminal. 
Regarding claim 12, Edmond discloses (Figure 3 and 4) the semiconductor chips are separated from each other by a gas-filled or evacuated gap such that there is no external optical shielding between adjacent semiconductor chips (¶242-¶247). 
Regarding claim 14, Edmond discloses (Figure 1:63) wherein semiconductor layer sequences of the semiconductor chips each comprise a plurality of vias through an active zone. 
Allowable Subject Matter
Claims 15- 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 is objected due to its dependency on claim 16.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance 
The prior art neither teaches nor suggest the combination of limitations as set forth in claim 18. Specifically, an optoelectronic semiconductor device “wherein exactly one of the semiconductor chips is configured to generate blue light, exactly one of the semiconductor chips is configured to generate cyan-colored light, exactly one of the semiconductor chips is configured to generate green light, exactly one of the semiconductor chips is configured to generate yellow-orange light, exactly two of the semiconductor chips are configured to generate red light, and the semiconductor chips are arranged in 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879